Title: Cash Accounts, December 1767
From: Washington, George
To: 



[December 1767]



Cash


Decr 5—
To Do of Mr Jos. Thompson on Acct of Rent
£  6. 0. 0


7—
To Do of Peter St Clair for weavg 9¾ yds
0. 9. 9



To Do of Captn Posey by Mrs Posey
2.19. 0



To Do won at Cards
5. 3. 6


Contra


Decr 5—
By my Brother John lent
25. 0. 0



By my Exps. at Snickers
0. 7. 6


6—
By Ditto at Wests Ordy
0. 2. 0



By Lund Washington for 12 Bls Oysters bot by him
0.12. 0








14—
By Patcy Custis for Pocket Money
0.12. 0



By Mr[s] Washington
2. 2. 3


19—
By Servants 4/4½—a pr of Mittens 1/6
0. 5.10 1/2



By Cash gave my Mother £10—Ferriage 2/
10. 2. 0


24—
By Edwd Wms lent 12/6—pd Bishops wife 10/
1. 2. 6



By Cranburies & Fish 12/—Gave Morris 50/
3. 2. 0


26—
By Cash paid Jno. Alton
6. 0. 0



By Cash paid Colo. Fairfax Novr 15th last
42.10. 0



By Balle
207.12. 5


